MANDATE
                    Case 18-1438, Document 73-1, 10/09/2018, 2405548, Page1 of 1
                                                                                           N.Y.S.D. Case #
                                                                                           09-cv-4691(DLC)

                                    UNITED STATES COURT OF APPEALS
                                                  FOR THE
                                             SECOND CIRCUIT
                                ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 9th day of October, two thousand and eighteen,

     ____________________________________

     Kien Chen, Moreno Minto,                                   ORDER
                                                                Docket No. 18-1438
     lllllllllllllllllllllLead-Plaintiffs - Appellants,

     David Lucescu, Individually, and on behalf of all others
     similarly situated,

     lllllllllllllllllllllPlaintiff,
                                                                                              Oct 09 2018
     v.

     Mike Zafirovski, Pavi Binning,

     lllllllllllllllllllllDefendants - Appellees.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

              The stipulation is hereby "So Ordered".




                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 10/09/2018
          Case 18-1438, Document 73-2, 10/09/2018, 2405548, Page1 of 1




                          UNITED STATES COURT OF APPEALS
                                     FOR THE
                                  SECOND CIRCUIT


      At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
5th       day of October , two thousand and eiQhteen



Kien Chen, Moreno Minto,
Lead-Plaintiffs - Appellants, v.
Mike Zafirovski, Pavi Binning,                                STIPULATION
Defendants - Appellees.                                       Docket Number: 18-1438



        The undersigned counsel for the parties stipulate that the above-captioned case is withdrawn

with prejudice without costs and without attorneys' fees pursuant to FRAP 42(b).



Date:   10/5/2018                                  ~2J !le---------·
                                                      Attorney for Appellant
                                                      David A. Rosenfeld, Robbins Geller Rudman & Dowd LLP




Date:   10/5/2018


                                                      Joel C. Haims, Morrison & Foerster LLP

                                                      Print Name and Firm
